Title: To Benjamin Franklin from Jean-Baptiste LeRoy, 3 January 1775
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


3 Janvier 1775
Je n’ai reçu Monsieur et cher confrère votre lettre et le Pacquet que vous avez bien voulu m’envoyer qu’il y a quelque temps et alors J’etois un peu malade de m’être trop echauffé à travailler cet automne. Je me porte beaucoup mieux actuellement et je profite de l’Occasion de M. Wildman pour vous écrire un petit mot.
Je ne doute pas que le Parlement mieux éclairé sur les Interêts de la nation britannique ne revienne aux voyes de la douceur et qu’on n’ajoutera ce nouveau trait à votre eloge que vous avez beaucoup contribué à rétablir l’union entre la Metropole et ses colonies du Nord de l’Amérique. J’ai lu avec grand plaisir dans une Gazette Angloise que la Pensylvanie vous a nommé de nouveau son agent auprès de la cour britannique. Il faut que je me plaigne de vous comment vous imaginez que les diffèrrens de vos compatriotes ne m’intéressent pas quoique né sous un gouvernement monarchique vous avez pu voir dans nos diffèrrens entretiens, que je me rappelle toujours avec plaisir, que je n’en prise pas moins la liberte et qu’en consequent Je prends le plus grand Interêt in The Struggle of your worthy Americans for their Liberty. J’ai été enchante de la Sagesse de la modèration et en même temps de la fermeté qui regne dans les avis du committé de Philadelphie a ses constituents et les raisons de M. Dickenson m’ont paru victorieuses en faveur de sa cause. M. De Malesherbes est si accablè d’affaires que je n’ai pas encore pu le Joindre pour lui faire part de tout ce que vous me mandez pour lui il est dans ce moment l’idole de Paris et de la Nation il sera élu de l’Academie Françoise le 12 de ce mois à la place d’un academicien, M. Du Pré de St. Maur, mort depuis quelque temps et ce sera unaniment ou par acclamation. Je vous envoye avec cette lettre les Discours quil a prononcès à sa reinstallation et dans une autre circonstance. Pardon je ne puis vous en dire davantage et Je suis obligé de finir en vous assurant de la Sincère et tendre amitié que vous m’avez Inspirée et avec laquelle Je serai pour toute la vie quelque region que vous habitiez Monsieur et cher confrére Votre très humble et très obéïssant Serviteur
Le Roy

J’espere bien que vous voudriez bien ne pas m’oublier auprès de M. Le Chevalier Pringle et de M. Walsh et leur dire que je leur souhaite dans cette nouvelle année comme à vous la meilleure santé et tout ce que peut contribuer à leur bonheur. Vous voudrez bien dire à M. Walsh que j’ai reçu son présent dont je le remercie bien.

